Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-27-1997

United States v. Isaac
Precedential or Non-Precedential:

Docket
96-7109




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Isaac" (1997). 1997 Decisions. Paper 209.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/209


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 27, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-7109

THE UNITED STATES OF AMERICA,
         Appellee

v.

RAYMOND ISAAC, a/k/a ROCKY RAYMOND ISAAC,
         Appellant

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF THE VIRGIN ISLANDS
(ST. THOMAS)
(D.C. Criminal No. 94-00215-1)

Argued on Tuesday, December 10, 1996

BEFORE: SCIRICA, NYGAARD and McKEE, Circuit Judges

O R D E R

The petition for panel rehearing filed by appellant in the
above-entitled case, having been submitted to the judges
who participated in the decision of this court, is hereby
GRANTED. It is further ordered that the opinion of the
panel and the judgment entered thereon are hereby
VACATED pending rehearing.

         By the Court,

            /s/ Richard L. Nygaard

         Circuit Judge

Dated: August 27, 1997

